


Exhibit 10.10

 

Datafeed License Agreement

 

October 27, 2003

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH THREE ASTERICKS AS FOLLOWS ***.
AN UNREDACTED VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

 

Page

 

 

 

 

 

SECTION 1.

 

Definitions

 

1

 

 

 

 

 

SECTION 2.

 

Implementation and Operation of the Consolidated Datafeed

 

3

2.1.

 

Deadline

 

3

2.2.

 

Expenses; Availability

 

4

2.3.

 

Access

 

4

2.4.

 

Distribution Guidelines

 

4

.5.

 

Updates

 

4

2.6.

 

New Components

 

4

 

 

 

 

 

SECTION 3.

 

License

 

5

3.1.

 

License Grant of Consolidated Datafeed

 

5

3.2.

 

Sublicenses

 

5

3.3.

 

License Grant of Enhanced Components

 

5

3.4.

 

Scope of License

 

5

3.5.

 

Creation of Reports

 

5

3.6.

 

Termination of Existing License

 

6

 

 

 

 

 

SECTION 4.

 

Support Services

 

6

4.1.

 

Service Agreement

 

6

4.2.

 

Additional Support Services

 

6

 

 

 

 

 

SECTION 5.

 

Ownership of Intellectual Property

 

6

5.1.

 

Ownership of Consolidated Datafeed

 

6

5.2.

 

Ownership of Enhanced Components

 

7

5.3.

 

ISS Proprietary Information

 

7

5.4.

 

ADP Proprietary Information

 

8

 

 

 

 

 

SECTION 6.

 

Fees

 

8

6.1.

 

Vote Instruction Fee

 

8

6.2.

 

Services Fee

 

8

6.3.

 

Minimum Monthly Ballot Requests Fee

 

8

6.4.

 

Failure to Pay and Overdue Payments

 

9

 

 

 

 

 

SECTION 7.

 

Representations, Warranties and Covenants

 

9

7 .1.

 

ISS Representations

 

9

7.2.

 

ADP Representations

 

9

7.3

 

ADP Covenants

 

10

7.4.

 

ISS Covenants

 

11

7.5.

 

Disclaimer of Warranties

 

12

 

 

i

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

SECTION 8.

 

Pricing Adjustment

 

12

8.1.

 

***

 

12

8.2.

 

***

 

12

 

 

 

 

 

SECTION 9.

 

Limitation of Liability

 

13

 

 

 

 

 

SECTION 10.

 

Indemnification

 

13

10.1.

 

ISS Indemnity

 

13

10.2.

 

ADP Indemnity

 

13

 

 

 

 

 

SECTION 11.

 

Confidentiality

 

14

11.1

 

Confidential Information

 

14

11.2

 

Use of Confidential Information

 

14

11.3

 

Unauthorized Use

 

15

11.4

 

Return of Information

 

15

11.5

 

Tax Treatment

 

15

11.6

 

Injunctions

 

15

11.7

 

Existing Non Disclosure Agreement

 

15

 

 

 

 

 

SECTION 12.

 

Term and Termination

 

15

12.1.

 

Term

 

15

12.2.

 

Termination

 

16

12.3.

 

Effect of Termination

 

17

 

 

 

 

 

SECTION 13.

 

Publicity; Notice

 

17

13.1.

 

Notice of ADP System

 

17

 

 

 

 

 

SECTION 14.

 

Miscellaneous

 

17

14.1.

 

Governing Law

 

17

14.2.

 

Consent to Jurisdiction

 

18

14.3.

 

Waiver of a Jury Trial

 

18

14.4.

 

Relationship

 

18

14.5.

 

No Promotion

 

18

14.6.

 

Notices

 

18

14.7.

 

Entire Agreement

 

19

14.8.

 

Severability

 

19

14.9.

 

Further Assurances

 

19

14.10.

 

Force Majeure

 

19

14.11.

 

Advertising and Publicity

 

20

14.12.

 

Amendments; Waivers

 

20

14.13.

 

Assignment

 

20

14.14.

 

Successors; Assigns; Third-Party Beneficiaries

 

20

 

ii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

14.15.

 

Survival

 

 

14.16.

 

Counterparts

 

20

 

 

 

 

20

Exhibits, Appendices and Annexes

 

 

 

 

 

I.

 

Exhibit A

 

 

 

 

 

 

 

II.

 

Annex I

 

 

 

 

A                                      Appendix I

 

 

 

 

 

 

 

 

 

B                                        Appendix II

 

 

 

 

 

 

 

III.

 

Annex II

 

 

 

 

iii

--------------------------------------------------------------------------------


EXECUTION COPY

 

DATAFEED LICENSE AGREEMENT

 

This Datafeed License Agreement (this “Agreement”), entered into on the 27th day
of October, 2003 (“Effective Date”), sets forth the understanding between ADP
Investor Communication Services, Inc., a Delaware corporation (“ADP”), and
Institutional Shareholder Services, Inc., a Delaware corporation (“ISS”),
concerning the implementation and operation of the Consolidated Datafeed to
facilitate straight-through processing of Ballots and Vote Instructions.

 

WHEREAS, ADP owns a Datafeed which ISS wishes to license in connection with the
management and tracking of proxy votes by ISS, and ADP wishes to so license the
Consolidated Datafeed to ISS for such purposes;

 

NOW, THEREFORE, be it resolved that, in consideration of the mutual covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties to this
Agreement hereby agree as follows:

 

SECTION 1.                               Definitions

 

As used herein, the following terms have the following meanings:

 

“ADP” has the meaning set forth in the Preamble hereto.

 

“ADP Proprietary Information” has the meaning set forth in Section 5.4(a).

 

“Affiliate” means, with respect to any Person, (a) any Person directly or
indirectly controlling, controlled by or under common control with such Person
and (b) any executive officer or director of such Person. For purposes of this
definition, the terms “controlling,” “controlled by,” or “under common control
with” shall mean possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble hereto. Agreement, as used
herein, shall include all Exhibits, Annexes, Schedules and Appendices attached
hereto.

 

“Applicable Law” means, as to any Person, any statute, law, rule, regulation,
directive, treaty, judgment, order, decree or injunction of any Governmental
Authority that is applicable to or binding upon such Person or any of its
properties.

 

“Ballot” means any voteable position identified by ADP to be sent to ISS by any
means.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks in the State of New York are not required or authorized to close

 

“Confidential Information” has the meaning set forth in Section 11.2.

 

--------------------------------------------------------------------------------


 

“Consolidated Datafeed” means the specific data exchanges of the consolidated
agenda file, consolidated meeting file, consolidated director file, consolidated
ballot file datafeed and the returned ballot confirmation file and vote
instruction files for accounts of institutions for which ISS has voting
authority.

 

“Datafeed Vote Instruction Fee“ has the meaning set forth in Section 6.1.

 

“Disclosing Party” has the meaning set forth in Section 11.1.

 

“Downtime” means those periods of time during which the Consolidated Datafeed is
not available to ISS for purposes of processing meeting, agenda and Ballot
information, but not including Scheduled Maintenance and Unscheduled
Maintenance.

 

“Effective Date” means the date of this Agreement.

 

“Enhanced Components” has the meaning set forth in Section 3.3.

 

“Extended Third-Party Agreement” has the meaning set forth in Section 8.3.

 

“File Transfer” means a file transfer that is encrypted using the SCP (secure
copy) over SSH (secure shell) open standards based protocol or its equivalent as
mutually agreed to by ADP and ISS

 

“Governmental Authority” means any domestic or foreign government, governmental
authority, court, tribunal, agency or other regulatory, administrative or
judicial agency, commission or organization, and any subdivision, branch or
department of any of the foregoing.

 

“Initial Term” has the meaning set forth in Section 12.1.

 

“ISS” has the meaning set forth in the Preamble hereto.

 

“ISS Agenda Codes” has the meaning set forth in the Statement of Work.

 

“ISS Business” has the meaning set forth in Section 3.1.

 

“ISS Proprietary Information” has the meaning set forth in Section 5.3(a).

 

“ISS Vote Instructions” has the meaning set forth in the Statement of Work.

 

“Live Date” has the meaning set forth in Section 2.1.

 

“Material Adverse Effect” means a material adverse effect on the business,
financial condition, assets or results of operations of a party.

 

“Minimum Monthly Ballot Requests Fee” has the meaning set forth in Section 6.3.

 

“Monthly Fee Ballot Percentage” has the meaning set forth in Section 6.3.

 

2

--------------------------------------------------------------------------------


 

“Nominees” has the meaning set forth in Section 12.2(e).

 

“Person” means any natural person, corporation, partnership, limited liability
company, trust or any other legal entity.

 

“Proxy Edge License Agreement” has the meaning set forth in Section 3.6.

 

“Receiving Party” has the meaning set forth in Section 11.1.

 

“Revised Term” has the meaning set forth in Section 8.2.

 

“Scheduled Maintenance” means those periods of time, during which ADP performs
maintenance to or repairs all or part of the Consolidated Datafeed. Any
Scheduled Maintenance shall occur between 11:00 a.m. and 4:00 p.m. E.S.T. on
Saturday or Sunday, and is subject to prior e-mail notification to ISS, at least
two weeks in advance of the Scheduled Maintenance.

 

“Service Agreement” has the meaning set forth in Section 4.1.

 

“Services” has the meaning set forth in Section 4.2.

 

“Statement of Work” has the meaning set forth in Section 2.1.

 

“Support Services” has the meaning set forth in Section 4.1.

 

“Term” has the meaning set forth in Section 12.1.

 

“Third-Party Agreement” has the meaning set forth in Section 8.1.

 

“Third-Party Favorable Terms” has the meaning set forth in Section 8.2.

 

‘Transition Period” has the meaning set forth in Section 12.3.

 

“Unsanctioned Method or Unsanctioned Form” means any method or form of Vote
Instruction transmitted electronically by ISS other than through such method or
form prescribed by ADP in the instructions published and available for review by
a user upon accessing the applicable electronic form or method in question.

 

“Unscheduled Maintenance” means those periods of time, aside from Scheduled
Maintenance periods, during which ADP performs maintenance to or repairs all or
part of the Consolidated Datafeed.

 

“Vote Instruction” means any instruction given by a beneficial owner of a
security that directs a Person with legal authority to vote such security and
which is transmitted to ADP.

 

SECTION 2.                     Implementation and Operation of the Consolidated
Datafeed.

 

2.1.                                  Deadline. The parties shall implement and
operate the Consolidated Datafeed pursuant to the statement of work attached
hereto as Exhibit A, which shall include a

 

3

--------------------------------------------------------------------------------


 

detailed migration plan (the “Statement of Work”). The completion of the
Consolidated Datafeed migration and implementation shall be deemed to have
occurred when the Consolidated Datafeed is fully operational, which shall be no
later than January 8, 2004 (the “Live Date”); provided, however, that in the
event any of the migration milestones set forth in the Statement of Work have
not been met, the deadline for implementation of the Consolidated Datafeed shall
be extended by the parties to a date to be mutually agreed upon in good faith
(the date upon which the Consolidated Datafeed is fully operational shall be
deemed to be the Live Date). The obligations of ISS and ADP with respect to
implementation are set forth in this Section 2 and the Statement of Work.
Notwithstanding the foregoing, either party may terminate this Agreement in the
event that the Consolidated Datafeed is not fully operational by September 1,
2004.

 

2.2.                                 Expenses; Availability. ADP shall, at its
expense, provide the Consolidated Datafeed to ISS in the ADP standard format and
as described in the related documentation. ADP shall provide ISS in a timely
manner related documentation, which will include a data dictionary describing
each data field (with mandatory or optional designations and acceptable values
for the data fields) and sample files. The Consolidated Datafeed will be
delivered in the manner set forth in the Statement of Work, or as otherwise
agreed between both parties. ADP shall ensure that the Consolidated Datafeed is
available to ISS at all times, other than during Scheduled Maintenance,
Unscheduled Maintenance or emergency maintenance as set forth in the Statement
of Work.

 

2.3.                                 Access. ISS may access the Consolidated
Datafeed from any ISS personal computer, local area network or other central
processing unit located at any ISS facility. ISS shall provide at its own
expense all communications equipment, including telephone lines and modems,
usage or connect charges, necessary for access to the Consolidated Datafeed.

 

2.4.                                 Distribution Guidelines. ADP will be
responsible for the accuracy, completeness, and timely availability of meeting
notice, ballots and agenda data on the Consolidated Datafeed that are generated,
in keeping with ADP’s normal standards for delivery of such information.

 

2.5.                                 Updates. During the Term, ADP may from time
to time update, enhance or modify the Consolidated Datafeed. ADP shall provide
ISS with the most current, up-to-date version of the Consolidated Datafeed,
including, without limitation, the most current version of the Consolidated
Datafeed, reflecting any updates, enhancements or modifications as may be
required by applicable law or Securities and Exchange Commission rules or
regulations, at such time as the new version is released. Any such updates to
the Consolidated Datafeed shall be no additional charge. The parties acknowledge
that from time to time the Consolidated Datafeed may require certain mutually
agreed upon modifications to properly interface with each of the parties’
servers. Upon ISS’s request, ADP shall perform necessary modifications to the
Consolidated Datafeed so that it will continue to interface properly with the
ISS server.

 

2.6.                                 New Components. If, during the Term, ADP
develops new components or functionality for the Consolidated Datafeed, then the
new components or functionality shall be offered to ISS at an additional fee to
be mutually agreed upon. ISS may, at its option, accept or reject the inclusion
of each new component or functionality in the Consolidated Datafeed. Upon the
acceptance of each new component or functionality by ISS, such new component or

 

4

--------------------------------------------------------------------------------


 

functionality will be automatically included in the license granted to ISS
hereunder and ADP shall support the new component or functionality on terms and
conditions mutually acceptable to both parties. If ISS accepts a new component
or functionality that requires customization for integration into the
Consolidated Datafeed, both parties shall use commercially reasonable efforts to
enter into a statement of work to integrate such new component or functionality.
Upon execution by the parties, each such statement of work shall constitute an
amendment to this Agreement. If at any time during the Term ISS elects not to
use any new component or functionality, then included in the Consolidated
Datafeed, then ISS shall, at its sole expense and within 60 days of the
implementation of such new component or functionality, do whatever is necessary
to adapt to any format changes that may be required to allow ISS to continue to
use the Consolidated Datafeed as contemplated by this Agreement.

 

SECTION 3.                           License.

 

3.1.                                 License Grant of Consolidated Datafeed.
During the Term, ADP hereby grants to ISS a non-exclusive, worldwide license to
use, possess, display and otherwise process and handle the Consolidated Datafeed
in all electronic forms and media in connection with ISS’s voting agent services
solely and exclusively for the purposes of processing meeting, agenda and ballot
information of custodians using ADP as their proxy processing agent for accounts
for which ISS has voting authority and generating, distributing and returning
ISS Vote Instructions for positions held with such custodians. Except for the
license granted herein, ISS shall have no other rights to the Consolidated
Datafeed or the information provided by ADP.

 

3.2.                                 Sublicenses. During the Term, ISS shall
have the right to sublicense (including, without limitation, the right to
further sublicense) to any Affiliate the rights licensed to ISS in Section 3.1
License Grant of Consolidated Datafeed exclusively, provided that each
sublicensee agrees in writing to be bound by the terms of this Agreement.

 

3.3                                    License Grant of Enhanced Components.
During the Term, ISS hereby grants to ADP a royalty-free worldwide license to
use, possess, reproduce, modify, display, distribute and otherwise process and
handle ISS Vote Instructions and ISS Agenda Codes (collectively, “Enhanced
Components”) solely for the purpose of providing the Consolidated Datafeed to
ISS pursuant to the terms of this Agreement. ADP shall not use the Enhanced
Components in any fashion that would reveal, disclose or identify any
information (which was not otherwise previously known or acquired by ADP through
lawful means) about ISS clients or their voting histories or instructions.

 

3.4.                                 Scope of License. Except as expressly
provided herein, no license, right, title or interest in or to the Consolidated
Datafeed is granted to ISS, and no license, right, title or interest in or to
the Enhanced Components is granted to ADP, either expressly or by implication,
estoppel or otherwise.

 

3.5.                                 Creation of Reports. Notwithstanding
anything to the contrary contained in this Agreement, ISS is hereby authorized
to extract investment position and vote history information generated by the use
of the Consolidated Datafeed (including the Enhanced Components) and to
incorporate such extracted information into ISS’s vote compilation software for
the purpose of creating reports, which indicate an investor’s combined positions
and voting

 

5

--------------------------------------------------------------------------------


 

history records across all accounts for which ISS has voting authority. ISS is
solely responsible for the content of any and all information and/or data
extracted as set forth above and ADP shall have no liability or obligation with
respect to the accuracy of such information and data or the accuracy of any
reports generated therefrom.

 

3.6.                                 Termination of Existing License. Between
the Effective Date and the Live Date, all Ballots processed through the existing
Proxy Edge Software (and not through the Consolidated Datafeed) shall be
governed in all respects by the existing Proxy Edge Software License and
Services Agreement dated January 1, 1998 between ADP and ISS (as amended, the
“Proxy Edge License Agreement”). As of the Live Date, this Agreement shall
supersede and replace the Proxy Edge License Agreement, which shall be
terminated as of the Live Date.

 

SECTION 4.                            Support Services

 

4.1.                                 Service Agreement ADP shall provide the
support services specified in and according to the terms and conditions as set
forth in the Service Level Agreement (the “Service Agreement”) between ADP and
ISS, and attached hereto as Annex I (the “Support Services”).

 

4.2.                                  Additional Support Services. ADP shall, at
no additional cost, provide to ISS the following support services (together with
the Support Services, the “Services”) for the Consolidated Datafeed (including
all updates, enhancements and modifications thereto): (a) provide telephone
support on every Business Day to assist in the implementation, utilization and
maintenance of the Consolidated Datafeed; (b) provide upgrades or updates (and
appropriate documentation) that contain error or defect corrections; and (c)
correct any error or defect in content or the transmission of the Consolidated
Datafeed reported by ISS, or any of which ADP becomes aware, within a reasonable
time frame given the severity of such error or defect, which error or defect
causes the Consolidated Datafeed not to perform substantially in accordance with
the description of its functions contained in the Statement of Work; and (d)
answer questions and respond to problems related to (i) data communications,
data quality and accuracy, (ii) whether a share position has been reported, and
(iii) whether an electronic ballot has been transmitted, received, confirmed,
released, or reported for tabulation. Upon request by ISS or custodians of ISS’
clients, ADP will ascertain the current voting status of any account, including
review of unreleased votes. Telephone or telecommunication charges under this
Agreement will be borne by the party placing the call. ADP may but shall not be
obligated to record telephone calls and ISS hereby consents to the recording of
such calls.

 

SECTION 5.                            Ownership of Intellectual Property

 

5.1.                                 Ownership of Consolidated Datafeed. ISS
acknowledges that as between the parties ADP owns all right, title and interest
in and to the Consolidated Datafeed other than the Enhanced Components. ISS
shall not take any action that is inconsistent with such ownership of the
Consolidated Datafeed and agrees that nothing in this Agreement and no use of
the Consolidated Datafeed by ISS pursuant to this Agreement shall vest in ISS,
or be construed to vest in ISS, any right of ownership in or to the Consolidated
Datafeed other than the right to use the Consolidated Datafeed solely in
accordance with the terms and conditions of this Agreement.

 

6

--------------------------------------------------------------------------------


 

5.2.                                  Ownership of Enhanced Components. ADP
acknowledges that as between the parties ISS owns all right, title and interest
in and to the Enhanced Components. ADP shall not take any action that is
inconsistent with such ownership of the Enhanced Components and agrees that
nothing in this Agreement and no use of the Enhanced Components by ADP pursuant
to this Agreement shall vest in ADP, or be construed to vest in ADP, any right
of ownership in or to the Enhanced Components other than the right to use the
Enhanced Components solely in accordance with the terms and conditions of this
Agreement.

 

5.3.                            ISS Proprietary Information.

 

(a)                                        ADP acknowledges and understands
ISS’s representation that the securities holdings, investment plans, client
records and other proprietary or confidential information of ISS, and all
information relating thereto, are confidential, proprietary and trade secrets of
ISS and ISS’s clients (except with respect to information in the public domain)
(“ISS Proprietary Information”). ADP acknowledges that during its performance of
its obligations hereunder, ADP may be provided with or have access to ISS
Proprietary Information, which it shall treat as Confidential Information and
comply with the obligations concerning Confidential Information set forth in
Section 11. ADP further agrees that in addition to ISS’s right to equitable and
injunctive relief to prevent unauthorized, negligent or inadvertent use or
disclosure of ISS Proprietary Information as provided for in Section 11.6, ISS
shall be entitled to recover the amount of all such damages (including
reasonable attorneys’ fees and expenses) in connection with such use or
disclosure.

 

(b)                                       Notwithstanding anything in this
Section 5.3 to the contrary, ADP may use (i) information obtained from ISS such
as its feedback and suggestions regarding the Consolidated Datafeed, and (ii)
ISS’s and ISS clients’ voting patterns for purposes of providing statistical
data to third parties, provided that in each case neither ISS’s nor its clients’
identities are disclosed nor could reasonably be inferred from the context of
the description. ISS shall have the right to review and approve in writing the
characterization of ISS ‘ client voting records (identified. as such) or
patterns prior to any dissemination of such information to any Person other than
ISS. Nothing in this paragraph or anywhere else in this Agreement shall be
interpreted as a restriction of any kind on ADP’s use of information (i) that is
not ISS Proprietary Information; (ii) of which ISS is not the owner or (iii)
that did not emanate from ISS (so long as such information was previously known
or acquired by ADP through lawful means).

 

7

--------------------------------------------------------------------------------


 

5.4.                            ADP Proprietary Information.

 

(a)                                          ISS acknowledges and understands
ADP’s representation that the securities holdings, investment plans, client
records as well as certain intellectual property contained in ADP’s Proxy Plus
System and other proprietary or confidential information of ADP, and all
information relating thereto, are confidential, proprietary and trade secrets of
ADP and ADP’s clients (except with respect to information in the public domain)
(“ADP Proprietary Information”). ISS acknowledges that during its performance of
its obligations hereunder, ISS may be provided with or have access to ADP
Proprietary Information, which it shall treat as Confidential Information and
comply with the obligations concerning Confidential Information set forth in
Section 11.6. ISS further agrees that in addition to ADP’s right to equitable
and injunctive relief to prevent unauthorized, negligent or inadvertent use of
disclosure of ADP Proprietary Information as provided for in Section 11, ADP
shall be entitled to recover the amount of all such damages (including
reasonable attorney’s fees and expenses) in connection with such use or
disclosure.

 

SECTION 6.                        Fees.

 

6.1.           Vote Instruction Fee. ISS and ADP shall each use commercially
reasonable efforts to minimize the number of paper ballots transmitted by ADP to
ISS, and returned by ISS to ADP, during the Term, to further a system of full
electronic interchange between the parties. During the Term, subject to Section
6.3 below, ISS shall pay ADP a fee per Vote Instruction (the “Datafeed Vote
Instruction Fee”) as set forth on Annex II hereto (subject to any adjustments
pursuant to Section 8 herein) for Vote Instructions pertaining to Ballots
transmitted via any method by ADP to ISS, and returned by ISS to ADP through the
Consolidated Datafeed. The aggregate Datafeed Vote Instruction Fees shall be
invoiced to ISS on a monthly basis.

 

6.2.          Services Fee. ADP shall provide the Services (outlined in Section
4.1 and 4.2 herein) to ISS at no additional cost.

 

6.3.           Minimum Monthly Ballot Requests Fee. Notwithstanding anything
contained in this Agreement to the contrary, with respect to each month of the
Term, ISS shall be obligated to pay to ADP a minimum fee (the “Minimum Monthly
Ballot Requests Fee”) equal to the product of (x) the weighted average of the
applicable monthly Datafeed Vote Instruction Fee(s) and (y) a number equal to
95% (the “Monthly Fee Ballot Percentage”) of all Ballots which ISS’s clients
have requested that ISS vote on their behalf and which are sent or transmitted
by ADP, by whatever means, to ISS during the month in question. ISS’s obligation
to pay the Minimum Monthly Ballot Requests Fee shall be absolute, irrespective
of the number of Vote Instructions actually transmitted to ADP via the
Consolidated Datafeed for the month in question. On an annual basis during the
Term, beginning on the first anniversary of the Live Date, ADP and ISS shall, in
good faith, perform a review of (i) the total number of Ballots transmitted by
ADP, by whatever means, to ISS during the previous year, (ii) the total number
of Ballots voted by ISS and returned to ADP, by whatever means, during the
previous year, (iii) the total number of Ballots voted by ISS and returned to
ADP via the Consolidated Datafeed during the previous year, and (iv) any
qualifying factors identified by each of ISS and ADP with respect to the
immediately preceding clauses (i) through (iii), in order to determine whether
any

 

8

--------------------------------------------------------------------------------


 

adjustment to the Monthly Fee Ballot Percentage is required based on the initial
formula used to determine the Monthly Fee Ballot Percentage. If, and to the
extent, such percentage shall be adjusted, the aggregate Minimum Monthly Ballot
Requests Fees for the previous year shall be reconciled to reflect a credit or
balance due to or by ISS for such adjustment of the Monthly Fee Ballot
Percentage.

 

6.4.                                  Failure to Pay and Overdue Payments. Any
payments other than payments subject to a bona fide dispute, that are not made
within 60 days of the invoice date as provided in this Section 6 shall bear
interest at the annual rate of 8%. Such remedy is not exclusive but shall be
cumulative along with any and all other remedies available to ADP under this
Agreement and Applicable Law.

 

SECTION 7.                        Representations, Warranties and Covenants.

 

7.1.                                  ISS Representations. ISS represents and
warrants to ADP the following:

 

(a)                                  It is duly incorporated, validly existing,
and in good standing under the laws of the State of Delaware and has full power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. All requisite corporate actions necessary for the due
authorization, execution, delivery, and performance of this Agreement by ISS
have been duly taken. ISS has duly executed and delivered this Agreement. This
Agreement constitutes a valid and binding obligation of ISS enforceable against
ISS in accordance with its terms (except as may be limited by bankruptcy,
insolvency, or similar laws of general application and by the effect of general
principles of equity, regardless of whether considered at law or in equity).

 

(b)                                 The execution, delivery and performance by
ISS of this Agreement does not and will not violate or conflict with, or require
the consent of any third party under, any agreements, rights, or obligations
existing between ISS and any other Person.

 

(c)                                  It has the full legal right to grant to ADP
the licenses granted under this Agreement. ISS’ performance of its obligations
under this Agreement does not infringe upon any intellectual property right or
proprietary right of any Person

 

7.2.                                  ADP Representations. ADP represents and
warrants to ISS the following:

 

(a)                                  It is duly organized, validly existing, and
in good standing under the laws of the State of Delaware and has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. All requisite corporate actions necessary for the due authorization,
execution, delivery, and performance of this Agreement by ADP have been duly
taken. ADP has duly executed and delivered this Agreement. This Agreement
constitutes a valid and binding obligation of ADP enforceable against ADP in
accordance with its terms (except as may be limited by bankruptcy, insolvency,
or similar laws of general application and by the effect of general principles
of equity, regardless of whether considered at law or in equity).

 

9

--------------------------------------------------------------------------------


 

(b)                                      The execution, delivery and performance
by ADP of this Agreement does not and will not violate or conflict with, or
require the consent of any third party under, any agreements, rights, or
obligations existing between ADP and any other Person.

 

(c)                                       It has the full legal right to grant
to ISS the licenses granted under this Agreement and its performance of its
obligations under this Agreement does not infringe upon any intellectual
property right or proprietary right of any Person.

 

7.3.                            ADP Covenants. ADP covenants to ISS as follows:

 

(a)                                       During the Term, ADP shall not
knowingly distribute any material or operate any system including, without
limitation, its Consolidated Datafeed that (i) infringes any intellectual
property rights of any Person or (ii) violates any law, statute, ordinance, or
regulation (including without limitation, the laws and regulations governing
export control), and shall use commercially reasonable efforts to prevent the
distribution of any material, program, device or system, including, without
limitation, the Consolidated Datafeed, that contains any viruses, trojan horses,
worms, time bombs, cancelbots, or other computer programming routines that are
intended to damage, detrimentally interfere with; surreptitiously intercept,
gain unauthorized access to or control over, or expropriate any system, data or
personal information or in anyway affect its obligations hereunder.

 

(b)                                      The Consolidated Datafeed shall comply
in all material respects, and operate in substantial conformance, with the
descriptions and representations set forth in this Agreement, including the
Statement of Work (and any amendments to this Agreement).

 

(c)                                       During the Term, ADP shall conduct an
annual SAS-70 audit or similar audit at least as comprehensive as a SAS-70 audit
and shall provide the results of such audit to ISS.

 

(d)                                      During the Term, ADP shall conduct a
bi-annual disaster recovery test and provide the results of such test to ISS.

 

(e)                                       During the Term, but only on one (1)
occasion per year, ISS may retain an independent third party, at its cost, to
conduct a quality assurance review of the Consolidated Datafeed; however, such
review shall not extend to review, disclosure and audit of any proprietary
systems, trade secrets or intellectual property of ADP, including, but not
limited to, source code or password protected code, inventions, know-how,
confidential customer data or third party software or proprietary material
licensed by ADP. The audit may be conducted provided that the actual report and
the results of such audit shall be deemed Confidential Information of ADP and
the report and results of such audit may only be disclosed to ISS after
execution by ISS of an appropriate non-disclosure agreement, and in no event
shall the report and results be disclosed to any third party without ADP’s prior
written consent. In no event shall the results of the audit be used by ISS to
compete with ADP or to the detriment of ADP’s business.

 

(f)                                         On the first anniversary of the
Term, ADP shall negotiate in good faith with ISS to determine the
appropriateness and extent, if any, of a mutually beneficial increase to the de
minimis activity threshold set forth in Section 12.2(e).

 

10

--------------------------------------------------------------------------------


 

7.4.                              ISS Covenants. ISS covenants to ADP as
follows:

 

(a)                                       During the Term, ISS shall not
knowingly distribute any material or operate any system, including, without
limitation, the Enhanced Components, that (i) infringes any intellectual
property rights of any Person or (ii) violates any law, statute, ordinance, or
regulation (including without limitation, the laws and regulations governing
export control), and shall use commercially reasonable efforts to prevent the
distribution of any material, program, device or system, including, without
limitation, the Enhanced Components, that contains any viruses, trojan horses,
worms, time bombs, cancelbots, or other computer programming routines that are
intended to damage, detrimentally interfere with, surreptitiously intercept,
gain unauthorized access to or control over, or expropriate any system, data or
personal information or in anyway affect its obligations hereunder.

 

(b)                                      During the Term, ISS shall conduct an
annual SAS-70 audit or similar audit at least as comprehensive as a SAS-70 audit
and shall provide the results of such audit to ADP.

 

(c)                                       During the Term, ISS shall conduct a
bi-annual disaster recovery test and provide the results of such test to ADP.

 

(d)                                      During the Term, but only on one (1)
occasion per year, ADP may retain an independent third party, at its cost, to
conduct an audit of the process flow and controls used by ISS to provide the ISS
proxy voting services contemplated under this Agreement; however, such audit
shall not extend to review, disclosure and audit of any proprietary systems,
trade secrets or intellectual property of ISS, including, but not limited to,
source code or password protected code, inventions, know-how, confidential
customer data or third party software or proprietary material licensed by ISS.
The audit may be conducted provided that the actual report and the results of
such audit shall be deemed Confidential Information of ISS and the report and
results of such audit may only be disclosed to ADP after execution by ADP of an
appropriate non-disclosure agreement, and in no event shall the report and
results be disclosed to any third party without ISS’s prior written consent. In
no event shall the results of the audit be used by ADP to compete with ISS or to
the detriment of ISS’s business.

 

(e)                                       Subject to ADP’s obligations set forth
in Annex I, ISS agrees to transmit all Vote Instructions pertaining to Ballots
received from ADP via the Consolidated Datafeed by use of the Consolidated
Datafeed unless ISS shall be precluded from transmitting such Vote Instructions
by such means due to Downtime, Scheduled Maintenance or Unscheduled Maintenance.
In the event that ISS (i) receives a Ballot from ADP via any method other than
via the Consolidated Datafeed, or (ii) is precluded from transmitting Vote
Instructions via the Consolidated Datafeed due to Downtime, Scheduled
Maintenance or Unscheduled Maintenance or due to any act or omission of ADP in
contravention of its obligations under this Agreement, ISS may, under such
circumstances, transmit Vote Instructions through such method(s) (including,
without limitation, via the Internet, telephone and facsimile) as ISS shall
determine in its sole discretion. Notwithstanding the foregoing, ISS shall not
use any Unsanctioned Method or Unsanctioned Form.

 

11

--------------------------------------------------------------------------------


 

(f)                                         On the first anniversary of the
Term, ISS shall negotiate in good faith with ADP to determine the
appropriateness and extent, if any, of a mutually beneficial increase to the de
minimis activity threshold set forth in Section 12.2(e).

 

7.5.                              Disclaimer of Warranties. EXCEPT AS EXPRESSLY
STATED IN THIS AGREEMENT, ALL OTHER WARRANTIES AND CONDITIONS ON BEHALF OF
EITHER PARTY, WHETHER EXPRESSED OR IMPLIED BY STATUTE, COMMON LAW, OR OTHERWISE,
ARE TO THE EXTENT PERMISSIBLE BY LAW HEREBY EXCLUDED. IN PARTICULAR, ADP AND ISS
HEREBY ACKNOWLEDGE THAT NEITHER ADP NOR ISS MAKES ANY WARRANTY, EXPRESS OR
IMPLIED, TO THE OTHER OR TO ANY THIRD PARTIES AS TO THE QUALITY, MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE OF THE PRODUCTS AND SERVICES OFFERED UNDER
THIS AGREEMENT. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, NEITHER PARTY
GIVES ANY ASSURANCE OR WARRANTY REGARDING THE PAST OR CONTINUED SUPPLY,
ACCURACY, CALCULATION OR PUBLICATION OF THE CONSOLIDATED DATAFEED OR THE
ENHANCED COMPONENTS.

 

SECTION 8.                        Pricing Adjustment.

 

***

 

12

--------------------------------------------------------------------------------


 

SECTION 9.                        Limitation of Liability.

 

NEITHER PARTY SHALL HAVE ANY LIABILITY FOR LOST PROFITS OR INDIRECT, PUNITIVE OR
SPECIAL DAMAGES ARISING OUT OF THIS AGREEMENT, EVEN IF NOTIFIED OF THE
POSSIBILITY OF SUCH DAMAGES.

 

SECTION 10.                  Indemnification.

 

10.1.                      ISS Indemnity. ISS shall indemnify and hold harmless
ADP, its Affiliates and their respective officers, directors, partners,
employees and agents against any and all judgments, damages, costs or losses of
any kind (including reasonable attorneys’ and experts’ fees) resulting from any
third party claim, action, or proceeding that directly arises out of or relates
to: (i) any breach by ISS of its representations, warranties or covenants
hereunder; or (ii) any claim that the Enhanced Components, any part thereof or
any technology used in connection therewith, infringes any U.S. patent,
copyright, trademark, trade name or other proprietary right, including
misappropriation of trade secrets; provided, however, that (a) ADP notifies ISS
promptly of any such claim, action or proceeding; (b) ADP grants ISS control of
its defense and/or settlement; and (c) ADP cooperates with ISS, at ISS’s
expense, in the defense thereof. Upon request by ADP, ISS shall periodically
reimburse ADP for its reasonable expenses incurred under this Section 10.1. ADP
shall have the right, at its own expense, to participate in the defense of any
claim, action or proceeding against which it is indemnified hereunder; provided,
however, it shall have no right to control the defense, consent to judgment, or
agree to settle any such claim, action or proceeding without the written consent
of ISS without waiving the indemnity hereunder. ISS, in the defense of any such
claim, action or proceeding, except with the written consent of ADP, shall not
consent to the entry of any judgment or enter into any settlement which either
(A) does not include, as an unconditional term, the grant by the claimant to ADP
of a release of all liabilities in respect of such claims or (B) adversely
affects the rights or public image of ADP in respect of such claim, action or
proceeding.

 

10.2.                     ADP Indemnity.

 

(a)                             ADP shall indemnify and hold harmless ISS, its
Affiliates and their officers, directors, partners, employees and agents against
any and all judgments, damages, costs or losses of any kind (including
reasonable attorneys’ and experts’ fees) resulting from any third party claim,
action, or proceeding that directly arises out of or relates to: (i) any breach
by ADP of its representations, warranties or covenants hereunder; or (ii) any
claim that the Consolidated Datafeed, any part thereof or any technology used in
connection therewith, infringes any U.S. patent, copyright, trademark, trade
name or other proprietary right, including misappropriation of trade secrets;
provided, however, that (a) ISS notifies ADP promptly of any such claim, action
or proceeding of which it becomes aware; (b) ISS grants ADP control of its
defense and/or settlement; and (c) ISS cooperates with ADP, at ADP’s expense, in
the defense thereof. Upon request by ISS, ADP shall periodically reimburse ISS
for its reasonable expenses incurred under this Section 10.2. ISS shall have the
right, at its own expense, to participate in the defense of any claim, action or
proceeding against which it is indemnified hereunder; provided, however, it
shall have no right to control the defense, consent to judgment, or agree to
settle any such claim, action or proceeding without the written consent of ADP
without waiving the indemnity hereunder. ADP, in the defense of any such claim,
action or proceeding, except with the written

 

13

--------------------------------------------------------------------------------


 

consent of ISS, shall not consent to the entry of any judgment or enter into any
settlement which either (A) does not include, as an unconditional term, the
grant by the claimant to ISS of a release of all liabilities in respect of such
claims or (B) adversely affects the rights or public image of ISS in respect of
such claim, action or proceeding.

 

(b)                                       Without limiting the rights to
indemnification set forth herein, if, as a result of any such infringement
claim, ISS is enjoined from using the Consolidated Datafeed, or in ADP’s
judgment such an injunction is likely to be issued, ADP, at its expense, may
either modify the Consolidated Datafeed so that it is no longer infringing (so
long as its functionality is not impaired), replace the Consolidated Datafeed
with functionally equivalent products or services, or obtain a right from such
claimant for ISS to continue to use the Consolidated Datafeed on terms no less
favorable than those set forth in this Agreement.

 

SECTION 11.                      Confidentiality.

 

11.1.                          Confidential Information. The parties recognize
that, in connection with the performance of this Agreement (including the
Services), before and after the date of this Agreement, each party or their
respective Affiliates (in such capacity, the “Disclosing Party”) has disclosed
and may disclose Confidential Information to the other party or such party’s
Affiliates (the “Receiving Party”). For purposes of this Agreement,
“Confidential Information” means (i) all information about either party’s
business, business plans, customers, strategies, trade secrets, operations,
records, finances, assets, and information that reveals the processes,
methodologies, technology (including source code and object code) or know-how by
which either party’s existing or future products, services, applications and
methods of operation are developed, conducted or operated, regardless of its
form or the medium in which it is stored; or (ii) any information that
reasonably should be expected by the Receiving Party to be confidential by
virtue of its content or context.

 

11.2.                          Use of Confidential Information. Notwithstanding
anything to the contrary contained in Section 11.1, “Confidential Information”
shall not include information which: (i) was at the time of disclosure already
in the possession of the Receiving Party and not subject to any duty or
obligation of confidentiality or nondisclosure, as shown by written record; (ii)
becomes publicly known through no wrongful act of the Receiving Party; (iii) was
independently made available to the Receiving Party by an unrelated and
independent third party whose disclosure shall not, to the knowledge of the
Receiving Party after due inquiry, constitute a breach of any duty of
confidentiality owed to the Disclosing Party; or (iv) has been independently
developed by the Receiving Party. The Receiving Party agrees (A) not to use any
such Confidential Information for any purpose other than in the performance of
its obligations under this Agreement or as permitted hereby and (B) not to
disclose any such Confidential Information, except (1) to a limited number of
its employees on a need to know basis, (2) to its agents, representatives,
lawyers and other advisers that have a need to know such Confidential
Information, (3) to software consultants and advisors who have a need to know
such Confidential Information in the course of the performance of their duties,
provided that such parties enter into appropriate written agreements to keep all
Confidential Information confidential which are enforceable by the Disclosing
Party, to protect the confidentiality of such Confidential Information, and (4)
if compelled to be disclosed pursuant to a court order or other legal process,

 

14

--------------------------------------------------------------------------------


 

provided that the Disclosing Party shall first have the opportunity to request
an appropriate protective order.

 

11.3.                           Unauthorized Use. The Receiving Party shall take
all commercially reasonable measures to protect the secrecy and confidentiality
of, and avoid disclosure or unauthorized use of, the Disclosing Party’s
Confidential Information and shall be responsible for any disclosure or misuse
of Confidential Information that results from a failure to comply with this
Section 11.3. The Receiving Party shall be fully responsible for any breach of
this Agreement by its agents, contractors, representatives and employees. The
Receiving Party shall promptly report to the Disclosing Party any actual or
suspected violation of the terms of this Agreement and shall take all reasonable
further steps required by the Disclosing Party to prevent, control or remedy any
such violation.

 

11.4.                           Return of Information. The Receiving Party
shall, at the request of the Disclosing Party, retrieve all Confidential
Information from its permitted disclosees and thereafter shall (i) promptly
return all Confidential Information held or used by the Receiving Party in
whatever form, or (ii) at the discretion of the Receiving Party, promptly
destroy all such Confidential Information and certify such destruction to the
Disclosing Party, provided that during the Term, the Disclosing Party will not
make such a request with respect to Confidential Information necessary for the
Receiving Party to perform its obligations hereunder.

 

11.5.                          Tax Treatment. Notwithstanding any statement to
the contrary in this Agreement, each of the parties and their respective
affiliates and their advisors authorize employees, representatives or other
agents, from and after the commencement of any discussions with any such party,
to disclose to any and all Persons without limitation of any kind the tax
treatment and tax structure related to this Agreement and all materials of any
kind (including opinions or other tax analyses) relating to such tax treatment
or tax structure that may be provided, except for any information identifying
either party hereto or their Affiliates. For purposes hereof, the terms “tax
treatment” and “tax structure” shall have the meaning provided by Treasury
Regulation Section 1.6011-4.

 

11.6.                           Injunctions. In view of the difficulties of
placing a monetary value on the Confidential Information, the Disclosing Party
may be entitled to a preliminary and final injunction without the necessity of
posting any bond or undertaking in connection therewith to prevent any further
breach of this Section 11 or further unauthorized use of its Confidential
Information. This remedy is separate from and in addition to any other remedy
the Disclosing Party may have.

 

11.7.                          Existing Non Disclosure Agreement. This Section
11 supercedes and replaces the existing Non Disclosure Agreement between ISS and
ADP and such Non Disclosure Agreement shall be deemed terminated as of the
Effective Date.

 

SECTION 12.                     Term and Termination.

 

12.1.                           Term. Subject to early termination under Section
12.2, the term of this Agreement shall commence on the Effective Date and
terminate on the eighth (8th) anniversary of the Effective Date (the “Initial
Term”); provided, that this Agreement shall be renewable for

 

15

--------------------------------------------------------------------------------


 

successive five (5) year periods (together with the Initial ‘Term, the “Term”)
unless it is terminated by either party by giving written notice to the other
party at least ninety (90) days before the end of the Initial Term or any
succeeding renewal term.

 

12.2.                    Termination. Notwithstanding anything to the contrary
contained herein, this Agreement may be terminated at any time:

 

(a)                                       By mutual consent of ADP and ISS;

 

(b)                                     By ISS if ADP has breached any
representation, warranty, covenant or agreement contained in this Agreement and
has not, in the case of a breach of a covenant or agreement, cured such breach
within ten Business Days after written notice of such breach is given to ADP
(provided that ISS is not then in material breach of the terms of this
Agreement, and provided further that no cure period shall be required for a
breach which by its nature cannot be cured) unless such breach shall not
reasonably be likely to prevent the consummation of the transactions
contemplated by this Agreement or have a Material Adverse Effect on ISS;

 

(c)                                      By ADP if ISS has breached any
representation, warranty, covenant or agreement contained in this Agreement and
has not, in the case of a breach of a covenant or agreement, cured such breach
within ten Business Days after written notice of such breach is given to ISS
(provided that ADP is not then in material breach of the terms of this
Agreement, and provided further that no cure period shall be required for a
breach which by its nature cannot be cured) unless such breach shall not
reasonably be likely to prevent the consummation of the transactions
contemplated by this Agreement or have a Material Adverse Effect on ADP;

 

(d)                                     By ISS upon a breach by ADP of Section
7.3(f);

 

(e)                                      Subject to Sections 7.3(f) and 7.40),
by ADP if, during the Term, ISS commences any activity, other than on a “de
minimis” basis, related to acting as an agent or otherwise as an outsourced
service provider, on behalf of banks, broker-dealers or other nominees in North
America (in the aggregate, “Nominees”), in connection with fulfilling such
Nominees’ obligations pursuant to Rules 14b-1 or 14b-2, respectively, under the
Securities Exchange Act of 1934, as amended, or any successor rules or
regulations. For purposes of this Section 12.2(e), a “de minimis” basis shall
mean the processing by ISS of 3,000 or fewer Nominee customer accounts in any
calendar year; provided, such Nominee customer accounts (i) contain positions
for securities of North American issuers trading on North American securities
exchanges and (ii) are accounts of Persons not domiciled in North America.
Within 10 Business Days after the end of each calendar year during the Term, ISS
shall deliver to ADP a certificate signed by the President and Chairman of ISS
certifying ISS’s compliance with the provisions of this Section 12.2(e);

 

(f)                                        By either party upon a breach by the
other party of Section 14.13 (Assignment);

 

(g)                                     By either party if: (i) there shall be a
final, non-appealable order of a Federal or state court in effect preventing
consummation of the transactions contemplated

 

16

--------------------------------------------------------------------------------

 

hereby; or (ii) there shall be any final action taken, or any statute, rule,
regulation or order enacted, promulgated or issued or deemed applicable to the
transactions contemplated hereby by any Governmental Entity which would make
consummation of the transactions contemplated hereby illegal; and

 

(h)                                  By either party in the event the other
party intentionally discloses any Confidential Information of the other party in
breach of this Agreement.

 

12.3.                      Effect of Termination.

 

(a)                                    Upon the expiration or termination of
this Agreement, provided that ISS continues to pay Fees pursuant to Section 6,
ADP shall permit and not prohibit ISS’s continued use of the Consolidated
Datafeed for a transition period (the “Transition Period”) in order to provide
ISS adequate time to execute an uninterrupted migration by ISS from the use of
the Consolidated Datafeed to the use and operation of an alternate system so as
not to disrupt the business activities of ISS or any of ISS’s clients. Once such
alternate system is operational on the ISS system, ISS shall discontinue all use
of the Consolidated Datafeed and return to ADP all materials and documentation
related to the Consolidated Datafeed that are proprietary to ADP. In no event
shall this Transition Period be less than 120 days or greater than six (6)
months from the date of expiration or termination of this Agreement.

 

(b)                                    Upon the termination of this Agreement
pursuant to Section 12.2(e) above, ISS shall have the right to license ADP’s
Proxy Edge Software for purposes of processing Ballots on such terms and
conditions in existence under the Proxy Edge License Agreement immediately prior
to the Live Date, except for the term set forth in such agreement, which shall
be of no shorter duration than the then-remaining portion of the Term under this
Agreement. Notwithstanding the foregoing, in the event that the parties revert
to the Proxy Edge Software License Agreement, the pricing terms set forth in
such agreement immediately prior to the Live Date shall automatically be
increased to reflect the aggregate annual increase in the United States Consumer
Price Index as released by the United States Department of Labor.

 

(c)                                      Subject to Section 12.3(a), upon the
expiration or termination of this Agreement, (i) ADP shall return to ISS all
materials and documentation related to the Enhanced Components that are
proprietary to ISS, and (ii) ISS shall return to ADP all materials and
documentation related to the Consolidated Datafeed that are proprietary to ADP.

 

SECTION 13. Notice.

 

13.1.                         Notice of ADP System. During the Term, ISS shall
display in all views available to vote agency clients, subject to ADP’s prior
approval in each instance, notice that the platform is electronically connected
to the ADP Proxy Plus system.

 

SECTION 14. Miscellaneous.

 

14.1.                          Governing Law. This Agreement shall be governed
by and construed in accordance with the laws of the United States of America and
the State of New York applicable to agreements made and to be performed entirely
within such state, without regard to the conflict of law principles of such
state.

 

 

17

--------------------------------------------------------------------------------


 

14.2.                          Consent to Jurisdiction. Each of ADP and ISS
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the courts of New York State sitting in the County
of New York or any federal court of the United States of America sitting in the
Southern District of New York arising out of or relating to this Agreement or
the transactions contemplated thereby.

 

14.3.                         Waiver of a Jury Trial. Each party waives, to the
fullest extent permitted by Applicable Law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement. Each party (i) certifies that no
representative, agent or attorney of the other party has represented, expressly
or otherwise, that the other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
party have been induced to enter into this Agreement by, among other things, the
mutual waivers and certifications in this Section 14.3.

 

14.4.                         Relationship. Nothing contained in this Agreement
shall be construed as creating a joint venture, partnership, agent or employment
relationship between the parties. Each party will refrain from acting in any
manner which will prejudice or pledge the credit of the other party, from
representing to any other Person that it has the authority to act as agent on
behalf of such party and from making or purporting to make any contract on
behalf such party.

 

14.5.                         No Promotion. Except as contemplated in this
Agreement, each party agrees that it will not, without the prior written consent
of the other party in each instance, (i) use in external advertising, publicity,
or otherwise the name of the other party, or any affiliate of such party, or any
partner or employee of such party, nor any trade name, trademark, trade device,
service mark, symbol or any abbreviation, contraction or simulation thereof
owned by the other party or its affiliates, or (ii) represent, directly or
indirectly, that any information or any service provided by either party has
been approved or endorsed by the other party.

 

14.6.                         Notices. All notices and other communications
under this Agreement shall be:

 

(a)               in writing,

 

(b)              delivered by hand, by registered or certified mail, return
receipt requested, by overnight delivery service, or by facsimile transmission
(with confirmation of receipt by telephone) to the address set forth below or
such address as either party shall specify by a written notice to the other, and

 

(c)               deemed given upon receipt.

 

Notice to ADP:

 

Automatic Data Processing, Inc.

 

 

1 ADP Boulevard

 

 

Roseland, New Jersey 07068 1728

 

 

Tel: (973) 974 5000

 

 

Fax: (973) 974 3324

 

 

Attention: General Counsel

 

18

--------------------------------------------------------------------------------


 

 

 

 

 

with a copy to:

 

 

General Manager

 

 

ADP Investor Communications

 

 

51 Mercedes Way

 

 

Edgewood, New York 11717

 

 

Fax: (631) 254 7616

 

 

Phone: (631) 254 7448

 

 

 

Notice to ISS:

 

Institutional Shareholder Services, Inc.

 

 

2099 Gaither Road, Suite 501

 

 

Rockville, MD 20850

 

 

Tel: (301) 556-0500

 

 

Fax: (301) 556-0491

 

 

Attention: Chief Executive Officer

 

 

 

 

 

with a copy to:

 

 

 

 

 

Willkie Farr & Gallagher LLP

 

 

787 Seventh Avenue

 

 

New York, NY 10019

 

 

Tel: (212) 728-8000

 

 

Fax: (212) 728-8111

 

 

Attention: Jeffrey R. Poss, Esq.

 

14.7.                          Entire Agreement. This Agreement and the
Schedule, Exhibits, Appendices and Annexes attached hereto contain the entire
agreement between the parties hereto with respect to the subject matter hereof
and thereof and supersede all prior agreements and undertakings between the
parties relating to the subject matter hereof and thereof, including, without
limitation, the Proxy Edge License Agreement.

 

14.8.                           Severability. If any provision of this Agreement
or the application of any such provision to any Person or circumstance shall be
held invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement.

 

14.9.                           Further Assurances. The parties shall each
perform such acts, execute and deliver such instruments and documents, and do
all such other things as may be commercially reasonable to accomplish the
transactions contemplated by this Agreement.

 

14.10.                     Force Majeure. Neither ADP nor ISS shall bear
responsibility or liability for any losses arising out of any delay in or
interruptions of their respective performance of their obligations under this
Agreement due to any act of God, act of Governmental Authority, act of the
public enemy or due to war, the outbreak or escalation of hostilities, riot,
fire, flood, civil commotion, insurrection, labor difficulty (including, without
limitation, any strike, or other work stoppage or slow down), severe or adverse
weather conditions, communications line failure, or other similar cause beyond
the reasonable control of the party so affected. So long as any such delay or
interruption continues, the party responsible for such performance will use its

 

19

--------------------------------------------------------------------------------


 

reasonable best efforts to eliminate such conditions, as applicable, and will
keep the other party fully informed at all times concerning the matters causing
such delay or default and the prospects for their termination.

 

14.11.                     Advertising and Publicity. Neither party, nor anyone
acting on such party’s behalf, shall publish, distribute or otherwise
disseminate any press release, advertising or publicity matter having any
reference to the other party of this Agreement, unless and until such matter has
first been submitted to and approved in writing by the other party.

 

14.12.                     Amendments: Waivers. Except as otherwise expressly
provided in this Agreement, no amendment to this Agreement shall be effective
unless it shall be in writing and signed by the parties. Any failure of a party
to comply with any obligation, covenant, agreement or condition contained in
this Agreement may be waived by the party entitled to the benefits thereof only
by a written instrument signed by the party granting such waiver, but such
waiver or failure to insist upon strict compliance with such obligation,
covenant, agreement or condition shall not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure of compliance.

 

14.13.                      Assignment. ADP shall have the right to assign or
sublicense this Agreement and any of its rights, interests, or obligations
hereunder to any Person, without ISS’s prior written consent, so long as such
assignee does not directly or materially compete with ISS immediately prior to
the date of such assignment and, provided that, such assignee shall be obligated
to perform, and capable of performing, all of ADP’s obligations under this
Agreement and shall so agree in writing to such obligation to perform. ISS shall
have the right to assign or sublicense this Agreement and any of its rights,
interests, or obligations hereunder to any Person, without ADP’s prior written
consent, so long as such assignee does not directly or materially provide
substantially similar services or product offerings as those provided by ADP to
ISS customers immediately prior to the date of such assignment and, provided
that, such assignee shall be obligated to perform, and capable of performing,
all of ISS’s obligations under this Agreement and shall so agree in writing to
such obligation to perform.

 

14.14.                      Successors; Assigns: Third-Party Beneficiaries. This
Agreement shall be binding upon and inure to the benefit of each of the parties,
and any Person who may become a party hereto and their respective successors,
heirs and legatees and permitted assigns.

 

14.15.                      Survival. Sections 5, 9, 10, 11, 12.3 shall survive
the termination or expiration of this Agreement. Any and all accrued liabilities
shall survive the termination or expiration of this Agreement.

 

14.16.                      Counterparts. This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective when one or more such counterparts have
been signed by each of the parties and delivered to the other party.

 

20

--------------------------------------------------------------------------------


 

The parties have caused their respective duly authorized representatives to
execute this Agreement as of this 27th day of October, 2003.

 

 

 

 

INSTITUTIONAL SHAREHOLDER SERVICES, INC.

 

 

 

 

 

 

 

 

BY:

 /s/ Robert CS Monks

 

 

 

 

NAME: Robert CS Monks

 

 

 

TITLE: Chairman

 

 

 

 

 

 

 

 

 

 

ADP INVESTOR COMMUNICATION SERVICES. INC.

 

 

 

 

 

 

 

 

BY:

/s/ Robert Schifellite

 

 

 

 

NAME: Robert Schifellite

 

 

 

TITLE: Senior Vice President

 

 

21

--------------------------------------------------------------------------------


 

 

Exhibit A

 

Statement of Work

 

***

 

--------------------------------------------------------------------------------


 

 

Annex I

 

Principal Terms of

 

Service Level Agreement

 

***

 

--------------------------------------------------------------------------------


 

Appendix I to Annex I

 

--------------------------------------------------------------------------------


 

Appendix I to Annex I

 

Contact Details

 

ISS

 

Contact Information

 

 

Primary Contact

 

 

Name

 

ISS Helpdesk

Telephone

 

(301) 556-0556

Fax

 

 

Email

 

helpdesk@issproxy.com

Secondary Contact

 

 

Name

 

Lauren Morningstar

Telephone

 

(301) 556-0276

Fax

 

 

Email

 

lauren.morningstar@issproxy.com

Emergency/Escalation

 

 

Contact

 

 

Name

 

Tim Matthews

Telephone

 

(301) 556-0268

Fax

 

 

Email

 

tim.matthews@issproxy.com

Data Feed Contact

 

 

Name

 

 

 

 

 

Fax

 

 

Email

 

 

Data Feed Contact

 

 

Name

 

 

Telephone

 

 

Fax

 

 

Email

 

 

 

ADP

 

Contact Information

 

 

Primary Contact

 

 

Name

 

Network Operations Center

Telephone

 

(631) 254-7500

Fax

 

(631) 254 7699

 

--------------------------------------------------------------------------------


 

Email

 

netalert@adp.com

Secondary Contact

 

 

Name

 

Network Operations Center

Telephone

 

(631) 254-7500

Fax

 

(631) 254 7699

Email

 

netalert@adp.com

Emergency/Escalation
Contact

 

 

 

 

 

Name

 

 

Telephone

 

 

Fax

 

 

Email

 

 

Data Feed Contact

 

 

Name

 

 

Telephone

 

 

Fax

 

 

Email

 

 

Data Feed Contact

 

 

Name

 

 

Telephone

 

 

Fax

 

 

Email

 

 

 

--------------------------------------------------------------------------------


 

Appendix II to Annex I

 

--------------------------------------------------------------------------------


 

ADP/ICS

 

APPENDIX 2

 

 

Version 1.1

October 17, 2003

 

ADP/1CS CONSOLIDATED DATA FEED

 

1

 

--------------------------------------------------------------------------------


 

ADP/ICS

APPENDIX 2

 

INDEX OF CONTENTS

 

 

SECTION

 

 

 

PAGE

1.

 

PE LITE SECURITY/MEETING

 

3 – 12

2.

 

PE LITE AGENDA

 

13 – 18

3.

 

PE LITE BALLOT

 

19 – 25

4.

 

PE LITE DIRECTOR

 

26 – 30

5.

 

PE LITE BALLOT CONFIRMATION

 

31 – 35

6.

 

ISS DOMESTIC VOTE

 

36 – 45

7.

 

ISS GLOBAL VOTE

 

46 – 56

 

2

--------------------------------------------------------------------------------


 

ADP/ICS

PE LITE SECURITY/MEETING

INTERFACE FILE REQUIREMENTS

‘469’

 

 

Version 1.1

October 17, 2003

 

3

--------------------------------------------------------------------------------


 

 

PE LITE SECURITY/MEETING

INCOMING RECORD LAYOUT

 

TABLE OF CONTENTS

 

SECTION

 

 

 

PAGE

1.

 

LEAD RECORD LAYOUT

 

       5

2.

 

LEAD. RECORD SUMMARY

 

       7

3.

 

PE LITE SECURITY/MEETING INFORMATION

 

       12

 

4

--------------------------------------------------------------------------------


 

***

 

5

--------------------------------------------------------------------------------


 

 

ADP/ICS

PE LITE AGENDA

INTERFACE FILE REQUIREMENTS

‘138’

 

 

Version 1.1

October 17, 2003

 

13

--------------------------------------------------------------------------------

PE LITE AGENDA INCOMING
RECORD LAYOUT

 

TABLE OF CONTENTS

 

SECTION

 

 

PAGE

1.

 

LEAD RECORD LAYOUT

15

2.

 

LEAD RECORD SUMMARY

16

3.

 

PE LITE AGENDA INFORMATION

18

 

14

--------------------------------------------------------------------------------


 

***

 

15

--------------------------------------------------------------------------------


 

ADP/ICS
PE LITE BALLOT
INTERFACE FILE REQUIREMENTS
‘388’

 

 

Version 1.1
October 17, 2003

 

19

--------------------------------------------------------------------------------


 

PE LITE BALLOT INCOMING
RECORD LAYOUT

 

TABLE OF CONTENTS

 

SECTION

 

 

PAGE

1.

 

LEAD RECORD LAYOUT

21

2.

 

LEAD RECORD SUMMARY

22

3.

 

PE LITE BALLOT INFORMATION

25

 

20

--------------------------------------------------------------------------------


 

***

 

21

--------------------------------------------------------------------------------


 

ADP/ICS
PE LITE DIRECTOR
INTERFACE FILE REQUIREMENTS
‘45’

 

 

Version 1.1
October 17, 2003

 

26

--------------------------------------------------------------------------------


 

PE LITE DIRECTOR INCOMING
RECORD LAYOUT

 

TABLE OF CONTENTS

 

SECTION

 

 

PAGE

1.

 

LEAD RECORD LAYOUT

28

2.

 

LEAD RECORD SUMMARY

29

3.

 

PE LITE DIRECTOR INFORMATION

30

 

27

--------------------------------------------------------------------------------


 

***

 

28

--------------------------------------------------------------------------------


 

ADP/ICS
PE LITE BALLOT CONFIRMATION
INTERFACE FILE REQUIREMENTS
‘31’

 

 

Version 1.0
September 16, 2003

 

--------------------------------------------------------------------------------


 

PE LITE BALLOT CONFIRMATION
INCOMING RECORD LAYOUT

 

TABLE OF CONTENTS

 

SECTION

 

 

PAGE

1.

 

LEAD RECORD LAYOUT

3

2.

 

LEAD RECORD SUMMARY

4

3.

 

PE LITE BALLOT CONFIRMATION INFORMATION

5

 

2

--------------------------------------------------------------------------------


 

***

 

3

--------------------------------------------------------------------------------


 

ADP/ICS
ISS DOMESTIC VOTE
INTERFACE FILE REQUIREMENTS
‘180’

 

 

Version 1.1
October 17, 2003

 

36

--------------------------------------------------------------------------------


 

ISS DOMESTIC VOTE
INCOMING RECORD LAYOUT

 

TABLE OF CONTENTS

 

SECTION

 

 

PAGE

 

 

 

 

1.

 

HEADER RECORD LAYOUT

38

2.

 

HEADER RECORD SUMMARY

39

3.

 

DETAIL RECORD LAYOUT

40

4.

 

DETAIL RECORD SUMMARY

41

5.

 

TRAILER RECORD LAYOUT

43

6.

 

TRAILER RECORD SUMMARY

44

7.

 

ISS DOMESTIC VOTE INFORMATION

45

 

37

--------------------------------------------------------------------------------


 

***

 

38

--------------------------------------------------------------------------------


 

ADP/ICS
ISS GLOBAL VOTE
INTERFACE FILE REQUIREMENTS
‘250’

 

 

Version 1.1
October 17, 2003

 

46

--------------------------------------------------------------------------------


 

ISS GLOBAL VOTE
INCOMING RECORD LAYOUT

 

TABLE OF CONTENTS

 

SECTION

 

 

PAGE

1.

 

HEADER RECORD LAYOUT

48

2.

 

HEADER RECORD SUMMARY

49

3.

 

DETAIL RECORD LAYOUT

50

4.

 

DETAIL RECORD SUMMARY

51

5.

 

TRAILER RECORD LAYOUT

54

6.

 

TRAILER RECORD SUMMARY

55

7.

 

ISS GLOBAL VOTE INFORMATION

56

 

47

--------------------------------------------------------------------------------


 

***

 

48

--------------------------------------------------------------------------------


 

Annex II

 

--------------------------------------------------------------------------------


 

Annex II

ISS Vote Instruction Returned via the Consolidated Datafeed

 

Year

 

ISS Vote Instruction

 

Volume

 

Year 1

 

 

 

 

 

Year 2

 

 

 

 

 

Year 3

 

 

 

 

 

Year 4

 

 

 

 

 

Year 5

 

***

 

***

 

Year 6

 

 

 

 

 

Year 7

 

 

 

 

 

Year 8

 

 

 

 

 

Each Renewal Term Year

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)   The Price Per Vote Instruction set forth in this column may be reduced
from time to time pursuant to Section 8.1.

 

--------------------------------------------------------------------------------
